Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156240(43)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  HOME-OWNERS INSURANCE COMPANY,                                                                           Kurtis T. Wilder,
          Plaintiff-Appellee,                                                                                          Justices
  and
  AUTO-OWNERS INSURANCE COMPANY,
          Plaintiff,
                                                                     SC: 156240
  v                                                                  COA: 331934
                                                                     Ingham CC: 15-000025-CK
  RICHARD JANKOWSKI, and JANET
  JANKOWSKI,
             Defendants-Appellants.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before September 8, 2017.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2017
                                                                                Clerk